Citation Nr: 0627085	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  94-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
hyperpigmentation secondary to tinea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1990.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision which, inter 
alia, granted service connection for both PTSD and 
hyperpigmentation secondary to tinea and assigned respective 
disability ratings of 30 and 10 percent effective from the 
date of the veteran's claim for service connection for each.  
The veteran filed a notice of disagreement with the initial 
ratings given for PTSD and hyperpigmentation and the Board 
subsequently remanded the case back to the RO for more 
specific VA examinations.  In July 2000, the RO increased the 
disability ratings for PTSD and hyperpigmentation to 50 and 
10 percent, respectively, retroactive to August 1, 1990.  
These ratings are not the highest level of disability rating 
for their respective disabilities.  As such, the appeals for 
PTSD and hyperpigmentation are still before the Board because 
there is no indication that the veteran has withdrawn his 
appeal as to these issues and the veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  Both appeals were remanded by the Board again in 
January 2001 and, most recently, in February 2005.


FINDINGS OF FACT

1.  The medical evidence does not show obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic with depression affecting the ability to 
function independently, appropriately and effectively; 
impaired judgment; special disorientation; or neglect of 
personal appearance and hygiene. The veteran has been able to 
maintain steady employment, has been logical and relevant 
despite a somewhat flat or restricted affect and agitated 
mood at times.

2.  The veteran has suffered hyperpigmentation in the groin 
and armpit areas, covering approximately 10 percent of his 
surface body area.  This condition has resulted in some 
itching and an occasional rash.  These symptoms have been 
well-treated with an over-the-counter cream.  The symptoms of 
itching or flare-ups have not been constant and have not 
caused marked disfigurement or extensive lesions.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7 (2005); 4.132 Diagnostic 
Code 9400 (in effect prior to November 7, 1996); Diagnostic 
Code 9400 (in effect after November 7, 1996)(2005).

2. The criteria for a rating in excess of 10 percent for 
hyperpigmentation have not been met.  38 U.S.C.A. § 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7 (2005); 
4.118 Diagnostic Codes 7806, 7816, and 7817 (in effect prior 
to August 30, 2002); Diagnostic Code 7806 (in effect after 
August 30, 2002)(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, the 
five elements of a substantiated and completed claim for 
service connection include: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In September 2002, VA fully satisfied all but the first and 
last of the required elements.  However, the veteran has not 
been prejudiced by inadequate notice.  As the veteran's claim 
for increased initial rating has been denied, any issue with 
respect to the effective date of the rating assigned is moot.  
While the veteran has never received a letter asking him 
specifically to submit any additional evidence that pertains 
to his claim, he has effectively been notified of the need to 
do so during the appeal period in letters dated September 
2002 and March 2004.  While these notice letters were sent 
after initial adjudication of the veteran's claim by the RO, 
the veteran has not been prejudiced because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records 
identified to be pertinent to the claim on appeal by the 
veteran, and afforded him six VA examinations in accordance 
with its duty to assist the veteran.  

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

II.  Claims for Increased Initial Ratings

The veteran has been assigned initial ratings of 50 percent 
for PTSD and 10 percent for hyperpigmentation, both effective 
from August 1, 1990, the date of his original claim for 
service connection for each.  His claim for a higher initial 
rating is now on appeal before the Board.  In an appeal of an 
initial rating, consideration must be given to "staged" 
ratings; i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Other general provisions for disability ratings 
include:  each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition (38 C.F.R. 
§ 4.1); examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work (38 C.F.R. § 4.2).

In reaching the decisions outlined below regarding 
entitlement to higher initial ratings for PTSD and 
hyperpigmentation, the Board has considered all pertinent 
evidence in the claims file including the veteran's own 
statements.  Where, as here, the preponderance of the 
evidence is against both claims, the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107(b).

Post Traumatic Stress Disorder

The relevant evidence regarding PTSD includes VA treatment 
records and the VA examinations discussed in detail below.

At the veteran's March 1991 VA examination he was diagnosed 
as having PTSD without further explanation by the examining 
physician as to the degree or severity.

The veteran's PTSD VA treatment records include progress 
notes from June 1994 to July 1996.  In June 1994 the veteran 
was noted to have been suspended from work due to unethical 
behavior and his employer had scheduled a mental examination 
to determine the existence of any suicidal ideations.  The 
examining physician determined that he was not suicidal but 
was in need of treatment and medication.  One doctor was 
reported to opine that the veteran should not return to work.  
However, in August 1994 the examiner noted that the veteran 
was doing better with regards to sleep and ability to relax 
as a result of his medications.  The veteran had returned to 
work two weeks prior to this meeting with the consent of his 
physicians.  Familial problems were noted regarding his son 
and daughter but he seemed to be able to keep it in 
perspective.  His affect was restricted with mild agitation; 
however, he had no suicidal or homicidal ideation and was 
well-groomed and alert.  

In November 1994 the veteran presented at a VA treatment 
session with satisfactory sleep, no side effects from 
medications, some mild anxiety/agitation, some anger 
management problems, and restricted affect.  He informed the 
examiner that he was still having familial problems regarding 
his children and wife.  His mood; however, was labile and he 
presented himself neatly.  He was noted to have a sense of 
humor and did not have suicidal or homicidal ideation.

In January 1995 at a VA treatment session, the veteran 
discussed medication changes with the physician as well as 
the incarceration of his son and the resulting familial 
problems.  He reported having many dreams and nightmares but 
no suicidal or homicidal ideation.  He also reported stress 
at work and the strain on his marriage.  He presented as 
talkative with a mildly depressed mood with feelings of 
fatigue though he had full range of affect and good insight 
and coping skills.

In April 1995 the veteran informed the physician that he had 
stopped taking all medications due to headaches and expressed 
that he felt "detached" from his sons and their current 
problems.  His sleep was still good and he expressed that the 
counseling was beneficial.  At this time his mood was good, 
with no agitation or hostility and he had full range of 
affect with good insight.  However, two days later he 
appeared anxious with restricted affect and concerns about 
his daughter but stated that he was getting along well with 
his wife.  He also stated that he had experienced flashbacks 
for several days.

In August 1995 the veteran once again presented with anxious 
mood and restricted affect.  He reported that his marriage 
was "rocky" and that he was depressed.  His mood was 
reported as anxious and depressed and his affect was 
restricted.  He was restless though he had no suicidal or 
homicidal ideations.  He and his physician determined a new 
plan of treatment at this time.

In October 1995 the veteran had no agitation but did have 
anxious mood and restricted affect.  His sleep was good, he 
was alert and talkative and he was back on medications.  He 
noted that his marriage was "hanging in there" and that he 
"is tense and irritable at work at prison and at home."

In January 1996 the veteran expressed continued stress from 
children as well as his own health problems.  His sleep was 
reported as poor and he agreed to take on additional 
medication as a result.  His mood was anxious and tense with 
no agitation.  He stated that he held everything inside and 
that his greatest fear was losing control of his anger.

In July 1996 the veteran presented with a somber mood, 
restricted affect, and familial stress.  However, he reported 
sleeping well, he was tense but not hostile and he had no 
suicidal or homicidal ideation.

In October 1996, the veteran underwent a VA PTSD examination 
at which time the examining physician concluded that his PTSD 
was chronic, delayed and severe with severe depressive 
features (including suicidal ideation).  The examining 
physician noted that the veteran was chronically depressed 
and had thought of suicide though had not made plans or 
attempts.  He had no history of homicidality though he did 
have very serious familial stress.  The veteran complained of 
nightmares that were "terrorizing in quality and also life 
threatening" which deprived him of sleep and resulted in 
chronic insomnia.  The veteran also expressed experiencing 
flashbacks that were vivid and anxiety producing.  The 
physician continued, "he lacks any meaningful activities at 
hobbies.  He feels estranged from society at large.  He has 
no mentionable social life."  The veteran's concentration 
span was limited though his memory, insight and judgment were 
adequate and he was competent.

The veteran underwent a VA mental disorders examination in 
January 1999.  At this time the examining physician concluded 
that the veteran's PTSD was improved since the last 
examination but the severity was still moderate.  His Global 
Assessment of Functioning (GAF) score was 60 indicating 
moderate symptoms such as a flat affect, circumstantial 
speech and occasional panic attacks or moderate difficulty in 
social, occupational, or school functioning such as few 
friends and conflicts with peers and co-workers.  The veteran 
reported going to regular counseling and that little things 
tended to set off his symptoms.  The veteran also stated that 
he is still working at the prison and his supervisors were 
responsive to his special needs.  He reported uneasiness in 
crowds (more than 5 or 6 people), on public transportation 
and city traffic.  He had trouble sleeping at night and 
patrols the house instead.  He also reported having to seek 
exits when inside.  He continued to have recurring nightmare; 
however, not as frequent as before.

The veteran's most recent VA PTSD examination occurred in 
August 2005.  At this time the examining physician noted that 
his PTSD continued to be moderately severe.  His GAF score at 
the time was 48 indicating serious symptoms such as suicidal 
ideation, severe obsessional rituals and frequent shoplifting 
or serious impairment in social, occupational or school 
functioning such as no friends or an inability to keep a job.  
The veteran asserted that his depression worsened with the 
war in Iraq, that he had difficulty in groups of more than 6 
people, occasional panic attacks, chronic depression, 
recurrent nightmares and an intolerance of loud noises.  The 
veteran reported that his sleep was reasonably good.  He 
still acknowledged suicidal ideation in the past but had no 
current suicidal ideation.  The veteran estimated that he had 
missed 3 weeks of work due to PTSD.  He had a somewhat flat 
affect and a "military demeanor" but the rate and flow of 
his speech were normal.

The law pertaining to the rating of PTSD has changed during 
this appeal in November 1996.  The Board will consider the 
law prior to and after the November 1996 revision.  However, 
the law after the revision may only be applied to the time 
period after the revision.  See 38 U.S.C.A. § 5110(g); Rhodan 
v. West, 12 Vet. App. 55 (1998).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9400, in effect prior to November 7, 1996, a 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation, the highest rating under this 
diagnostic code, is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

Under these old criteria, the veteran does not meet the 
requirements for a rating in excess of 50 percent during any 
part of the appeal period.  During no period of the appeal 
does the record tend to establish severe impairment in the 
ability to obtain or retain employment.  In fact, except for 
a short period in 1994 when he apparently stopped working for 
a short period, he maintained steady employment.  During the 
period in 1994 he was easily able to regain employment.  In 
addition, while his relationships with family and others have 
been somewhat strained due to depression and anxiety as a 
result of the veteran's PTSD, he has been able to maintain 
relationships such as that with his wife.  As a result of the 
foregoing, the veteran's symptoms do not more nearly 
approximate a rating in excess of 50 percent.

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005), effective November 7, 1996, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for anxiety 
psychoneurosis when depression is manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Under the new criteria for PTSD the veteran is similarly not 
presenting symptoms severe enough to warrant a rating in 
excess of 50 percent.  The veteran appeared at examinations 
and treatment sessions to be oriented, have good hygiene, and 
with normal speech.  He has been able to maintain steady 
employment, has no obsessional rituals and is logical and 
relevant despite a somewhat flat or restricted affect and 
agitated mood at times.  While, he does experience 
psychiatric symptoms, these symptoms are adequately reflected 
in the current rating and he does not meet the criteria for a 
rating in excess of 50 percent under the new regulations.



Hyperpigmentation

The relevant medical evidence for hyperpigmentation secondary 
to tinea includes 3 VA examinations that are discussed in 
detail below.

In March 1991 the veteran underwent a VA examination at which 
time the physician diagnosed the veteran as having post-
inflammatory hyperpigmentation secondary to tinea.  The 
physician noted that the veteran presented with marked 
hyperpigmentation in the ancillary and groin areas.

At the veteran's October 1996 VA examination, the veteran 
presented with hyperpigmentation of the skin in the ancillary 
and groin areas.  The veteran was specifically asked about 
any symptoms of itching which the veteran claimed occurred on 
occasion.

The most recent VA examination in August 2005 indicated that 
the veteran's rash in the groin and armpit areas was well-
controlled by over-the-counter creams used upon flare-ups.  
The physical examination revealed multiple skin tags in both 
armpits and brown hyperpigmentation on both sides of the 
groin which were most likely following intertriginous rash 
which the patient was suffering from since service.  There 
was no active rash at the examination but the 
hyperpigmentation indicated the presence of a rash for a long 
period of time.  The hyperpigmentation covered approximately 
10 percent of the veteran's body surface area.

The law pertaining to the rating of skin disabilities changed 
during this appeal in August 2002.  The Board will consider 
the law prior to and after the August 2002 revision.  
However, the law after the revision may only be applied to 
the time period after the revision.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).

The criteria for rating skin disabilities prior to August 30, 
2002 can be found at 38 C.F.R. § 4.118.  Not all of the 
diagnostic codes in that section are applicable to the case 
at hand.  The only applicable diagnostic codes are those 
relating to eczema and other like-rated disabilities. 

Under Diagnostic Code 7806 for eczema, as well as Diagnostic 
Codes 7816 and 7817 for psoriasis and dermatitis exfoliativa, 
respectively, a 10 percent evaluation is warranted when there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation of itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating, the highest 
rating under these criteria, is warranted for ulceration or 
extensive exfoliation or crusting, and systematic or nervous 
manifestations or exceptionally repugnant.

Under the old criteria the veteran's symptomatology over the 
period of the appeal does not warrant a rating in excess of 
10 percent for any period of time.  The veteran has suffered 
hyperpigmentation in the groin and armpit areas.  This 
condition has resulted in some itching and an occasional 
rash.  These symptoms are readily treatable with an over-the-
counter cream.  The symptoms of itching or flare-ups are not 
constant and have not caused marked disfigurement or 
extensive lesions.  As such, the veteran's symptoms do not 
more nearly approximate a rating in excess of 10 percent.

Under the criteria for dermatitis or eczema of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, effective August 30, 2002, a 
10 percent rating is warranted when there is at least 5 
percent, but less than 20 percent , of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systematic therapy such as corticosteroids or other 
immunosuppressive drugs required for 6 weeks or more, but not 
constantly, during the past year.

A 60 percent rating, the highest rating under this diagnostic 
code, is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Under the new criteria, the veteran's symptomatology over the 
period of the appeal does not warrant a rating in excess of 
10 percent for any period of time.  The veteran has suffered 
hyperpigmentation in the groin and armpit areas covering 
approximately 10 percent of his body surface area.  Flare-ups 
of an active rash and itching are controlled by over-the-
counter creams and do not require systemic treatment for the 
required period of time nor is there any indication of 
immunosuppressive drugs being prescribed.  As a result, the 
veteran's symptoms do not more closely approximate the 
criteria for a rating in excess of 10 percent.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for hyperpigmentation 
secondary to tinea is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


